Citation Nr: 9911269	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
shrapnel wound of the left leg including the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

The report of the April 1996 VA orthopedic examination does 
not reflect that the range of motion of the veteran's left 
knee was reported.  The veteran has submitted a September 
1998 statement from a VA clinical psychologist that reflects 
that the veteran received monthly counseling following the 
completion of his inpatient program in February 1998.  
Records of this counseling have not been associated with the 
record on appeal.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD and residuals of shrapnel wound 
of the left leg including the left knee 
since March 1996.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
including treatment records from the VA 
Medical Center in North Little Rock, that 
are not currently of record.

2.  The veteran should be afforded a VA 
examination by a board-certified 
psychiatrist, if available, to determine 
the current severity of his service-
connected PTSD.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  A social, 
educational, and work history should be 
obtained.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should report 
a multiaxial diagnosis identifying all 
current psychiatric disorders and offer 
an opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships, as well as 
the reduction in initiative, efficiency, 
flexibility, and reliability levels due 
to his service-connected PTSD.  The 
examiner should indicate the veteran's 
overall psychological, social and 
occupational functioning using the Global 
Assessment of Functioning (GAF) scale 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  The RO should arrange for a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected residuals of 
shrapnel wound of the left leg including 
the left knee.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to the examiner prior 
to the examination.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected residuals 
of shrapnel wound of the left leg 
including the left knee, including 
setting forth in degrees of excursion any 
limitation of motion of the affected 
joint.  The examiner is also requested 
to:  (1)  Express an opinion as to 
whether pain that is related to the 
veteran's service-connected residuals of 
shrapnel wound of the left leg including 
the left knee could significantly limit 
the functional ability of the affected 
joint during flareups, or when the joint 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected 
residuals of shrapnel wound of the left 
leg including the left knee, the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  The scar that is 
residual to the shrapnel wound should be 
examined and the examiner should comment 
on whether or not it is superficial, 
poorly nourished, has repeated 
ulceration, is tender and painful on 
objective demonstration, or affects the 
function of any part.  A complete 
rationale should be provided for any 
opinion offered.  

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal, 
evaluating the PTSD under both the old 
and new criteria for rating mental 
disorders in effect prior to and from 
November 7, 1996, and considering 
DeLuca v. Brown, 8 Vet.App. 202 (1995), 
where applicable.  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


